PER CURIAM.
Oniel Pedley appeals convictions for three counts of attempted first degree murder, one count of robbery with a firearm, and one count kidnapping while armed with a firearm. Originally, he received sentences of mandatory life in prison on the attempted murder counts and robbery count. On the kidnapping count, he received a sentence of ten years. The state recognized that it had misadvised the court regarding the mandatory sentences, and upon a motion to correct the sentences, the court resentenced Pedley to life with a mandatory minimum sentence of 25 years on the attempted murder counts and robbery count, but sentenced him to 25 years on the kidnapping count, thus increasing his sentence. The state concedes that this was an error, and we agree. We reverse the sentence on the kidnapping count and remand for reinstatement of the original ten-year mandatory sentence on this count.
We reject appellant’s claim of error in the jury instruction, as no objection was lodged at trial, and it does not amount to fundamental error.

Affirmed as to conviction; reversed as to sentence in accordance with this opinion.

WARNER, STEVENSON and CONNER, JJ., concur.